Gilbert, J.
The motion for a new trial consists of the usual general grounds and two grounds set out in an amendment. Held:
1. The charge of the court on the subject of a married woman becoming security was not subject to the criticism made. The charge was full and fair, and included the instruction that after the husband’s death the widow might legally become security. The verdict in effect finds that Mrs. McDonald was security for Bolton. If the language of the charge was subject to any criticism, the verdict shows that it did not result in injury to the movant.
2. The court, in the absence of a timely and appropriate written request, did not err in omitting to charge as contended in the second amended ground. The law on the subject of secret equities between the husband and wife was substantially and correctly covered in the charge.
3. The evidence supports the verdict.

Judgment affirmed-


All the Justices concur.